DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed July 20, 2021.
	Claims 1-17 are pending.  Claims 1-8 and 11-17 are amended.  Claims 1, 11 and 12 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on October 23, 2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. 2012/0294093).
	Regarding independent claim 1, Yang discloses a semiconductor memory device (Fig. 1) comprising:
	a first wiring (Fig. 1: BLs) and a second wiring (Fig. 1: CSL);
	a memory transistor (Fig. 1: for example F0 coupled to WLn) connected between the first wiring (Fig. 1: BLs) and the second wiring (Fig. 1: CSL);
	a first selection transistor (Fig. 1: DST) connected between the first wiring (Fig. 1: BLs) and the memory transistor (Fig. 1: for example F0 coupled to WLn);
	a second selection transistor (Fig. 1: SST) connected between the second wiring (Fig. 1: CSL) and the memory transistor (Fig. 1: for example F0 coupled to WLn);
	a third wiring (Fig. 1: DSL) connected to a gate electrode of the first selection transistor (Fig. 1: DST);
	a fourth wiring (Fig. 1: SSL) connected to a gate electrode of the second selection transistor (Fig. 1: SST); and
	circuitry (Fig. 1: 120-180) configured to perform control (see page 2, par. 0023).
As discussed above, Yang’s semiconductor memory device is substantially identical in structure to the claimed “semiconductor memory device,” where the differences reside only in the remaining limitations to function of “from a first timing to a second timing, a first voltage that turns the first selection transistor ON is supplied to the third wiring, and a second voltage that turns the first selection transistor OFF is not supplied to the third wiring, from the first timing to the second timing, a third voltage that turns the second selection transistor ON is not supplied to the fourth wiring, and a fourth 
	For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
	Regarding claim 2, Yang discloses a fifth wiring (Fig. 1: for example WLn) connected to a gate electrode of the memory transistor (Fig. 1: for example F0 coupled to WLn), 
wherein the circuitry (Fig. 1: 120-180) is further configured to perform control such that at a predetermined timing between the first timing and the second timing, a potential difference is supplied to the first wiring and the fifth wiring (Fig. 4: between T1 and T2, a high voltage is applied to BLe and a voltage different from the voltage applied to BLe is applied to Sel.WL).
Regarding claim 3, Yang discloses a sense transistor including a gate electrode connected to the first wiring (Fig. 2: N03 includes a gate coupled by capacitive coupling to BL0);
a latch circuit connected to the sense transistor (Fig. 2: N03 is electrically coupled to 240, 250 and 260);
(Fig. 2: 220 is connected between N03 and 240/250/260); and
a sixth wiring connected to a gate electrode of the switch transistor (Fig. 2: PBSENSE is connected to a gate of 220), 
wherein the circuitry (Fig. 1: 120-180) is further configured to perform control such that, at the fourth timing, a fifth voltage that turns the switch transistor ON is supplied to the sixth wiring (Fig. 4: from T2-T7, P2 is applied at T3 and T6).
Regarding claim 4, Yang discloses a plurality of the memory transistors (Fig. 1: F0 coupled to WL0 to Fn-1 coupled to WLn-1) connected between the first selection transistor (Fig. 1: DST) and the second selection transistor (Fig. 1: SST); and
a plurality of fifth wirings (Fig. 1: WL0-WLn-1) connected to respective gate electrodes of the plurality of memory transistors (Fig. 1: F0 coupled to WL0 to Fn-1 coupled to WLn-1),
 wherein the circuitry (Fig. 1: 120-180) is further configured to perform control such that, at a predetermined timing between the first timing and the second timing, a sixth voltage is supplied to a plurality of the fifth wirings (Fig. 4: from T1-T2 a high voltage is applied to Un.WL).
Regarding claim 5, Yang discloses the sixth voltage is a ground voltage or a voltage larger than the ground voltage (Fig. 4: from T1-T2 a high voltage greater than ground is applied to Un.WL).
Regarding claim 6, Yang discloses a plurality of the memory transistors (Fig. 1: F0 coupled to WL0 to Fn-1 coupled to WLn-1) connected between the first selection transistor (Fig. 1: DST) and the second selection transistor (Fig. 1: SST); and
(Fig. 1: WL0-WLn-1) connected to respective gate electrodes of the plurality of memory transistors (Fig. 1: F0 coupled to WL0 to Fn-1 coupled to WLn-1), wherein
the circuitry (Fig. 1: 120-180) is further configured to perform control so as to:
supply a seventh voltage to a plurality of the fifth wirings (Fig. 4: starting T1 all the word lines are set to a low voltage),
repeatedly perform a process that selects one of the fifth wirings from the plurality of fifth wirings (Fig. 4: from the plurality of word lines, a word line is selected Sel.WL repeatedly, from a little after T1 toT8, from a little after T9 to T16, and a little after T17 to T20), a process that switches a voltage of the selected fifth wiring to an eight voltage different from the seventh voltage (Fig. 4: the voltage of Sel.WL switches from low voltage to PV1’ and PV1), and a process that detects at least one of a voltage and a current of the first wiring (Fig. 4: from T2-T7, see also pages 4-5, par. 0063-0072), and
output information configured to specify the fifth wiring corresponding to a timing at which the at least one of the voltage and the current of the first wiring detected has changed (Fig. 4: from T2-T7, see also pages 4-5, par. 0063-0072).
Regarding claim 7, Yang discloses the eight voltage is a ground voltage or a voltage larger than the ground voltage (Fig. 4: the voltages PV1’ and PV1 are greater than ground).
Regarding claim 8, Yang discloses a plurality of the first wirings (Fig. 1: BLes and BLos);
(Fig. 1: Fs) connected between the plurality of first wirings (Fig. 1: BLes and BLos) and the second wiring (Fig. 1: CSL);
a plurality of first selection transistors (Fig. 1: DSTs) connected between the plurality of first wirings (Fig. 1: BLes and BLos) and the plurality of memory transistors (Fig. 1: Fs); and
a plurality of second selection transistors (Fig. 1: SSTs) connected between the second wiring (Fig. 1: CSL) and the plurality of memory transistors (Fig. 1: Fs), wherein
the third wiring (Fig. 1: DSL) is commonly connected to gate electrodes of the plurality of first selection transistors (Fig. 1: DSTs),
the fourth wiring (Fig. 1: SSL) is commonly connected to gate electrodes of the plurality of second selection transistors (Fig. 1: SSTs),
the circuitry (Fig. 1: 120-180) is further configured to perform control such that, at the fourth timing, at least one of voltages and currents of the plurality of first wirings is detected (Fig. 4: from T2-T7, see also pages 4-5, par. 0063-0072), and
the semiconductor memory device outputs information corresponding to the at least one of the voltages and the currents of the plurality of first wirings detected (Fig. 4: from T2-T7, see also pages 4-5, par. 0063-0072).
Regarding claim 9, Yang discloses a fifth wiring (Fig. 1: for example WLn) connected to a gate electrode of the memory transistor (Fig. 1: for example F0 coupled to WLn), wherein
the semiconductor memory device (Fig. 1) is configured to execute a write operation that writes data into the memory transistor (see page 3, par. 0034), and
the write operation includes:
(Vpgm, see page 3, par. 0034); and
an information output operation that outputs information indicative of a state of the write operation at a sixth timing after the third timing (see pages 4-5, par. 0057-0075).
Regarding claim 10, Yang discloses the semiconductor memory device (Fig. 1) is configured to execute an erase operation that erases data from the memory transistor (see page 2, par. 0026-028), and
the erase operation includes:
a voltage application operation that supplies an erase voltage to the second wiring at a seventh timing before the first timing (see page 2, par. 0028); and
an information output operation that outputs information indicative of a state of the erase operation at an eighth timing after the third timing (after program or erase operation, a verify operation is performed, see page 2, par. 0028-0030).
Regarding independent claim 11, Yang discloses a memory system (Fig. 1), comprising:
a semiconductor memory device (Fig. 1: 110) and a control device (Fig. 1: 120-180) connected to the semiconductor memory device (Fig. 1: 110), wherein
the semiconductor memory device (Fig. 1: 110) includes:
a first wiring (Fig. 1: BLs) and a second wiring (Fig. 1: CSL);
a memory transistor (Fig. 1: for example F0 coupled to WLn) connected between the first wiring (Fig. 1: BLs) and the second wiring (Fig. 1: CSL);
(Fig. 1: DST) connected between the first wiring (Fig. 1: BLs) and the memory transistor (Fig. 1: for example F0 coupled to WLn);
a second selection transistor (Fig. 1: SST) connected between the second wiring (Fig. 1: CSL) and the memory transistor (Fig. 1: for example F0 coupled to WLn);
a third wiring (Fig. 1: DSL) connected to a gate electrode of the first selection transistor (Fig. 1: DST);
a fourth wiring (Fig. 1: SSL) connected to a gate electrode of the second selection transistor (Fig. 1: SST); and
a fifth wiring (Fig. 1: for example WLn) connected to a gate electrode of the memory transistor (Fig. 1: for example F0 coupled to WLn), wherein
the semiconductor memory device (Fig. 1: 110) is configured to execute at least one of a write operation that writes data into the memory transistor and an erase operation that erases data from the memory transistor (see page 2, par. 0026).
As discussed above, Yang’s memory system is substantially identical in structure to the claimed “memory system,” where the differences reside only in the remaining limitations to function of “the write operation and the erase operation, a program voltage or an erase voltage is supplied to the fifth wiring or the second wiring at a first timing, a first voltage that turns the first selection transistor ON is supplied to the third wiring and a second voltage that turns the first selection transistor OFF is not supplied to the third wiring from a second timing after the first timing to a third timing, a third voltage that turns the second selection transistor ON is not supplied to the fourth wiring and a fourth voltage that turns the first selection transistor OFF is supplied to the fourth wiring from the second timing to the third timing, the first voltage is not supplied to the third wiring 
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Allowable Subject Matter
Claims 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 12, there is no teaching or suggestion in the prior art of record to provide the recited steps of from a first timing to a second timing, supplying a first voltage that turns the first selection transistor ON to the third wiring, and not supplying a second voltage that turns the first selection transistor OFF to the third wiring; from the first timing to the second timing, not supplying a third voltage that turns the second selection transistor ON to the fourth wiring, and supplying a fourth voltage that turns the second selection transistor OFF to the fourth wiring; and from the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
With respect to independent claim 1, Applicant asserts that Yang fails to disclose circuitry configured to perform control such that (1) from a first timing to a second timing, a first voltage that turns the first selection transistor ON is supplied to the third wiring, and a second voltage that turns the first selection transistor OFF is not supplied to the third wiring, (2) from the first timing to the second timing, a third voltage that turns the second selection transistor ON is not supplied to the fourth wiring, and a fourth voltage that turns the second selection transistor OFF is supplied to the fourth wiring, (3) from the second timing to a third timing, the first voltage is not supplied to the third wiring, and the second voltage is supplied to the third wiring, and (4) at a fourth timing between the first timing and the third timing, at least one of a voltage and a current of the first wiring is detected, see Applicant’s Remarks page 14.  
This particular remarks is not considered persuasive since claim 1 is constructed as a product claim, Yang’s semiconductor memory device is substantially identical to the semiconductor memory device claimed.  Where the claimed and prior art product 
Therefore, the rejection is considered proper and maintained.
	The other claims, including independent claim 11, were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877.  The examiner can normally be reached on 7:00AM-3:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825